Title: From George Washington to the New York Port Wardens, 18 August 1789
From: Washington, George
To: New York Port Wardens



Gentlemen.
New York Augst 18 1789

As the period has arrived, when the United States were to make provision for keeping up the proper supplies for the Light Houses in different Ports, and as the Treasury Department has not yet been organised so as to carry that arrangement into effect; I must desire that you will still continue the superintendence of the Light House in this Port, keeping an exact account of the expenses which may be incurred for that purpose—and which will be re-embursed by the Treasurer of

the United States, as soon as such an Officer shall be appointed. He will also be authorised to take the management of the business into his hands & to make the necessary Contracts accordingly. I am, Gentlemen, Your Most Obedt Servant
